DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for U.S. Provisional Patent Application No. 63/121,785, filed on December 4, 2020.

Response to Amendment
The amendments filed on December 7, 2022 have been entered.
Claims 1, 16, 17, and 20 have been amended.
The previously raised claim objections for claim 1 and claim 20 are withdrawn in light of the amendments filed by the applicant.
                                                                                                                                                                                                                                                                             
Response to Arguments
Applicant’s arguments filed on December 7, 2022 have been fully considered but are not persuasive. 

Applicant’s argument: 
There is no similar teaching or suggestion in Connell, and one skilled in the art considering Connell could not be led to modify Connell such that "the at least one response is shown as part of the display of the performance" according to claim 1, absent the benefit of the current application. 
For at least the reasons discussed above, Connell fails to disclose or suggest "that the at least one response is shown as part of the display of the performance" according to amended claim 1, and claim 1 is therefore considered patentable over the cited prior art. 



Examiners’ response to the argument:
The examiners respectively disagree, Connell teaches wherein the user interface is configured to incorporate the at least one response into a display of the performance (Parag. [0059]; (The art that the system may include interaction management software, aka interaction module that may be functionally coupled over a computerized network to each of the plurality of fan apps (i.e., through user interface) and also to the artist module such that the interaction module may coordinate therebetween. It can receive set modification information from the plurality of fan apps (i.e., received response). It may process that information (e.g. averaging, identifying which information has the most duplication among the set of fans present/registered/participating, randomly select from the pool of received information) and such processing may result in set-information modification instructions (e.g. move song 7 to place 5 in the set list because people are currently really excited about that song and so when the current song 45 finishes we want to play that popular song). The set modification instructions may be communicated automatically through and/or by the system to any attached control/display devices (i.e., display of the performance) as appropriate to execute the change inset information. As a non-limiting example, this may be carried out by having a central data storage location for all set information and the devices may query/poll that data storage for the information that they need in order to operate properly. As set information is modified by the system in real-time that data in storage changes and as the devices request information then they receive the most updated version of that information. Devices may be set to automatically query/poll the data storage on an ongoing basis so that last-second changes in the information can be updated relatively quickly. This may solve any problems with changes being made after a song starts and one or more instruments, speakers, amplifiers, microphones, displays, lighting systems, etc. may need to have the information refreshed in order to properly operate based on the updated data)), such that the at least one response is shown as part of the display of the performance (The art teaches in Parag. [0018] that an interaction module functionally coupled over a computerized network to each of plurality of fan modules and the artist module such that the interaction module may receive set modification information from the plurality of fan modules, which thereby may determine set modification instructions and may transmit set modification instructions to the artist module in real-time during a live artist performance. The artist modifies set information according to set modification instructions in real-time during a live artist performance. The art teaches in Parag. [0055] that the live fan-artist interaction system that may be distributed over a network (e.g. wireless network, internet). On the artist side (e.g. on stage with the performers) the system may include a specialized computing device that may include one or more of: sound system controller, graphical display device, set-list management software, database, network adapter, processor, memory, bus, and device housing. There may be set information stored in a memory device. Set information would include information about a series of performance pieces for the performers to perform. Such may include song titles, musical key information, audio equipment setting information (e.g. volume, equalizer settings, audio effect settings, equipment activation information), musical instrument list, visual/audio prompt information, timing information, and the like and combinations thereof. This specialized computing device on the performer's side may be called an artist module. The display module may display and/or update one or more parts of set information and may do so in real-time such that the set information is provided to the performers on an ongoing as needed basis. This is helpful since the set information may be changing based on actions and activities in the system by and/or through actions and activities taken by audience members who are linked to the system by their own devices (e.g. apps on their smartphones/tablets)). i.e., the responses from the fans are being displayed on the display; therefore, the response are part of the performance display.

Same response applies to independent claim 16 and independent claim 17.












Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 16, 17, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Connell et al. (Pub. No. US 2017/0032336), hereinafter Connell.

Claim 1. 	Connell discloses a system for bi-directional communication for performances (Parag. [0049]; (The art teaches that FIG. 1 is a perspective view of an artist performing a live artist performance in front a plurality of fans. There is shown an artist performing a live artist performance using a live fan-artist interaction system 10 in front a plurality of fans each of whom may be interacting through a fan module 14 over a computerized network with the artist)), comprising: 
at least one user device (Parag. [0056]; (The art teaches that the system may include an application that fans can download and install on their personal computing devices (e.g. smartphones, tablets). That application may be called a fan module. Once downloaded and installed, it provides communication between the device on which it is installed and the system and includes a user interface (e.g. GUI) through which that communication may be extended to the user of the device, i.e. the fan)); and  
a performance server in network communication with the at least one user device through a communications interface (Parag. [0040] and Parag. [0056]; (The art teaches that the system may include an application that fans can download and install on their personal computing devices (e.g. smartphones, tablets). That application may be called a fan module. Once downloaded and installed, it provides communication between the device on which it is installed and the system and includes a user interface (e.g. GUI) through which that communication may be extended to the user of the device, i.e. the fan. Parag. [0040] discloses that components and/or modules include one or more of the following: a host server, motherboard, network, chipset or other computing system (i.e., performance server))), the performance server comprising a memory and a processor configured for executing instructions stored on the memory to provide a user interface to the at least one user device (Parag. [0040]; (The art teaches that the various system components and/or modules discussed herein may include one or more of the following: a host server, motherboard, network, chipset or other computing system (i.e., performance server) including a processor for processing digital data; a memory device coupled to a processor for storing digital data; an input digitizer coupled to a processor for inputting digital data; an application program stored in a memory device and accessible by a processor for directing processing of digital data by the processor; a display device coupled to a processor and/or a memory device for displaying information derived from digital data processed by the processor; and a plurality of databases including memory device(s) and/or hardware/software driven logical data storage structure(s)));    
wherein the user interface is configured to display a performance to at least one user device and to receive at least one response from the at least one user device (Parag. [0056]; (The art teaches that the system may include an application that fans can download and install on their personal computing devices (e.g. smartphones, tablets). That application may be called a fan module. Once downloaded and installed, it provides communication between the device on which it is installed and the system and includes a user interface (e.g. GUI) through which that communication may be extended to the user of the device, i.e. the fan. Parag. [0057] discloses that the user interface for the fan(s) may solicit set modification information in real-time during a live artist performance by providing songs to vote on, set list management tools, free-form text data submission tools, interactive queries (i.e., receiving response)));  
wherein the user interface is configured to incorporate the at least one response into a display of the performance (Parag. [0059]; (The art that the system may include interaction management software, aka interaction module that may be functionally coupled over a computerized network to each of the plurality of fan apps (i.e., through user interface) and also to the artist module such that the interaction module may coordinate therebetween. It can receive set modification information from the plurality of fan apps (i.e., received response). It may process that information (e.g. averaging, identifying which information has the most duplication among the set of fans present/registered/participating, randomly select from the pool of received information) and such processing may result in set-information modification instructions (e.g. move song 7 to place 5 in the set list because people are currently really excited about that song and so when the current song 45 finishes we want to play that popular song). The set modification instructions may be communicated automatically through and/or by the system to any attached control/display devices (i.e., display of the performance) as appropriate to execute the change inset information. As a non-limiting example, this may be carried out by having a central data storage location for all set information and the devices may query/poll that data storage for the information that they need in order to operate properly. As set information is modified by the system in real-time that data in storage changes and as the devices request information then they receive the most updated version of that information. Devices may be set to automatically query/poll the data storage on an ongoing basis so that last-second changes in the information can be updated relatively quickly. This may solve any problems with changes being made after a song starts and one or more instruments, speakers, amplifiers, microphones, displays, lighting systems, etc. may need to have the information refreshed in order to properly operate based on the updated data)), such that the at least one response is shown as part of the display of the performance (The art teaches in Parag. [0018] that an interaction module functionally coupled over a computerized network to each of plurality of fan modules and the artist module such that the interaction module may receive set modification information from the plurality of fan modules, which thereby may determine set modification instructions and may transmit set modification instructions to the artist module in real-time during a live artist performance. The artist modifies set information according to set modification instructions in real-time during a live artist performance. The art teaches in Parag. [0055] that the live fan-artist interaction system that may be distributed over a network (e.g. wireless network, internet). On the artist side (e.g. on stage with the performers) the system may include a specialized computing device that may include one or more of: sound system controller, graphical display device, set-list management software, database, network adapter, processor, memory, bus, and device housing. There may be set information stored in a memory device. Set information would include information about a series of performance pieces for the performers to perform. Such may include song titles, musical key information, audio equipment setting information (e.g. volume, equalizer settings, audio effect settings, equipment activation information), musical instrument list, visual/audio prompt information, timing information, and the like and combinations thereof. This specialized computing device on the performer's side may be called an artist module. The display module may display and/or update one or more parts of set information and may do so in real-time such that the set information is provided to the performers on an ongoing as needed basis. This is helpful since the set information may be changing based on actions and activities in the system by and/or through actions and activities taken by audience members who are linked to the system by their own devices (e.g. apps on their smartphones/tablets)).  

Claim 2. 	Connell discloses the system of claim 1, 
Connell further discloses wherein the performance server is configured to receive at least one response from a plurality of user devices (Parag. [0056]; (The art teaches that the system may include an application that fans (i.e., plurality of users) can download and install on their personal computing devices (e.g. smartphones, tablets). That application may be called a fan module. Once downloaded and installed, it provides communication between the device on which it is installed and the system and includes a user interface (e.g. GUI) through which that communication may be extended to the user of the device, i.e. the fan. Parag. [0057] discloses that the user interface for the fan(s) may solicit set modification information in real-time during a live artist performance by providing songs to vote on, set list management tools, free-form text data submission tools, interactive queries (i.e., receiving response). Parag. [0040] discloses that components and/or modules include one or more of the following: a host server, motherboard, network, chipset or other computing system (i.e., performance server))).   

Claim 16. 	Connell discloses a hardware storage device having stored thereon computer executable instructions which, when executed by one or more processors of a computer system (Parag. [0040]; (The art teaches that the various system components and/or modules discussed herein may include one or more of the following: a host server, motherboard, network, chipset or other computing system including a processor for processing digital data; a memory device coupled to a processor for storing digital data; an input digitizer coupled to a processor for inputting digital data; an application program stored in a memory device and accessible by a processor for directing processing of digital data by the processor; a display device coupled to a processor and/or a memory device for displaying information derived from digital data processed by the processor; and a plurality of databases including memory device(s) and/or hardware/software driven logical data storage structure(s))), configure the computer system to perform at least the following:  
transmit a performance to at least one user (Parag. [0040] and Parag. [0056]; (The art teaches that the system may include an application that fans can download and install on their personal computing devices (e.g. smartphones, tablets). That application may be called a fan module. Once downloaded and installed, it provides communication between the device on which it is installed and the system and includes a user interface (e.g. GUI) through which that communication may be extended to the user of the device, i.e. the fan. Parag. [0040] discloses that components and/or modules include one or more of the following: a host server, motherboard, network, chipset or other computing system)); Docket No.: 21466.2 34/35 
receive at least one response from the at least one user (Parag. [0057]; (The art teaches that the user interface for the fan(s) may solicit set modification information in real-time during a live artist performance by providing songs to vote on, set list management tools, free-form text data submission tools, interactive queries (i.e., receiving response))); 
transmit the at least one response from the at least one user to a performer (Parag. [0057]; (The art teaches that while the most common use of the system is to generate real-time set-lists with songs selected by the audience during the event and to communicate those in real-time to performers, one can recognize that any aspect of set information may be used in interaction through the system with audience members and thus the possible fan interaction uses to which this system may be put are nearly endless)); and 
combine the performance and the at least one response for display in a user interface (Parag. [0059]; (The art that the system may include interaction management software, aka interaction module that may be functionally coupled over a computerized network to each of the plurality of fan apps (i.e., through user interface) and also to the artist module such that the interaction module may coordinate therebetween. It can receive set modification information from the plurality of fan apps (i.e., received response). It may process that information (e.g. averaging, identifying which information has the most duplication among the set of fans present/registered/participating, randomly select from the pool of received information) and such processing may result in set-information modification instructions (e.g. move song 7 to place 5 in the set list because people are currently really excited about that song and so when the current song 45 finishes we want to play that popular song). The set modification instructions may be communicated automatically through and/or by the system to any attached control/display devices (i.e., display of the performance) as appropriate to execute the change inset information. As a non-limiting example, this may be carried out by having a central data storage location for all set information and the devices may query/poll that data storage for the information that they need in order to operate properly. As set information is modified by the system in real-time that data in storage changes and as the devices request information then they receive the most updated version of that information. Devices may be set to automatically query/poll the data storage on an ongoing basis so that last-second changes in the information can be updated relatively quickly. This may solve any problems with changes being made after a song starts and one or more instruments, speakers, amplifiers, microphones, displays, lighting systems, etc. may need to have the information refreshed in order to properly operate based on the updated data)), such that the at least one response is shown as part of a display of the performance (The art teaches in Parag. [0018] that an interaction module functionally coupled over a computerized network to each of plurality of fan modules and the artist module such that the interaction module may receive set modification information from the plurality of fan modules, which thereby may determine set modification instructions and may transmit set modification instructions to the artist module in real-time during a live artist performance. The artist modifies set information according to set modification instructions in real-time during a live artist performance. The art teaches in Parag. [0055] that the live fan-artist interaction system that may be distributed over a network (e.g. wireless network, internet). On the artist side (e.g. on stage with the performers) the system may include a specialized computing device that may include one or more of: sound system controller, graphical display device, set-list management software, database, network adapter, processor, memory, bus, and device housing. There may be set information stored in a memory device. Set information would include information about a series of performance pieces for the performers to perform. Such may include song titles, musical key information, audio equipment setting information (e.g. volume, equalizer settings, audio effect settings, equipment activation information), musical instrument list, visual/audio prompt information, timing information, and the like and combinations thereof. This specialized computing device on the performer's side may be called an artist module. The display module may display and/or update one or more parts of set information and may do so in real-time such that the set information is provided to the performers on an ongoing as needed basis. This is helpful since the set information may be changing based on actions and activities in the system by and/or through actions and activities taken by audience members who are linked to the system by their own devices (e.g. apps on their smartphones/tablets)). 
 
Claim 17. 	Connell discloses a method for bi-directional communication for performances (Parag. [0049]; (The art teaches that FIG. 1 is a perspective view of an artist performing a live artist performance in front a plurality of fans. There is shown an artist performing a live artist performance using a live fan-artist interaction system 10 in front a plurality of fans each of whom may be interacting through a fan module 14 over a computerized network with the artist)), the method comprising the steps:  
receiving a performance from at least one performer (Parag. [0049]; (The art teaches that FIG. 1 is a perspective view of an artist performing a live artist performance in front a plurality of fans. There is shown an artist performing a live artist performance using a live fan-artist interaction system 10 in front a plurality of fans each of whom may be interacting through a fan module 14 over a computerized network with the artist)); 
transmitting the performance to at least one user (Parag. [0040] and Parag. [0056]; (The art teaches that the system may include an application that fans can download and install on their personal computing devices (e.g. smartphones, tablets). That application may be called a fan module. Once downloaded and installed, it provides communication between the device on which it is installed and the system and includes a user interface (e.g. GUI) through which that communication may be extended to the user of the device, i.e. the fan. Parag. [0040] discloses that components and/or modules include one or more of the following: a host server, motherboard, network, chipset or other computing system)); 
receiving at least one response from the at least one user (Parag. [0057]; (The art teaches that the user interface for the fan(s) may solicit set modification information in real-time during a live artist performance by providing songs to vote on, set list management tools, free-form text data submission tools, interactive queries (i.e., receiving response))); 
transmitting the response to the performer in real-time (Parag. [0057]; (The art teaches that while the most common use of the system is to generate real-time set-lists with songs selected by the audience during the event and to communicate those in real-time to performers, one can recognize that any aspect of set information may be used in interaction through the system with audience members and thus the possible fan interaction uses to which this system may be put are nearly endless)); and 
combining the performance and the at least one response for display in a user interface (Parag. [0059]; (The art that the system may include interaction management software, aka interaction module that may be functionally coupled over a computerized network to each of the plurality of fan apps (i.e., through user interface) and also to the artist module such that the interaction module may coordinate therebetween. It can receive set modification information from the plurality of fan apps (i.e., received response). It may process that information (e.g. averaging, identifying which information has the most duplication among the set of fans present/registered/participating, randomly select from the pool of received information) and such processing may result in set-information modification instructions (e.g. move song 7 to place 5 in the set list because people are currently really excited about that song and so when the current song 45 finishes we want to play that popular song). The set modification instructions may be communicated automatically through and/or by the system to any attached control/display devices (i.e., display of the performance) as appropriate to execute the change inset information. As a non-limiting example, this may be carried out by having a central data storage location for all set information and the devices may query/poll that data storage for the information that they need in order to operate properly. As set information is modified by the system in real-time that data in storage changes and as the devices request information then they receive the most updated version of that information. Devices may be set to automatically query/poll the data storage on an ongoing basis so that last-second changes in the information can be updated relatively quickly. This may solve any problems with changes being made after a song starts and one or more instruments, speakers, amplifiers, microphones, displays, lighting systems, etc. may need to have the information refreshed in order to properly operate based on the updated data)), such that the at least one response is shown as part of a display of the performance (The art teaches in Parag. [0018] that an interaction module functionally coupled over a computerized network to each of plurality of fan modules and the artist module such that the interaction module may receive set modification information from the plurality of fan modules, which thereby may determine set modification instructions and may transmit set modification instructions to the artist module in real-time during a live artist performance. The artist modifies set information according to set modification instructions in real-time during a live artist performance. The art teaches in Parag. [0055] that the live fan-artist interaction system that may be distributed over a network (e.g. wireless network, internet). On the artist side (e.g. on stage with the performers) the system may include a specialized computing device that may include one or more of: sound system controller, graphical display device, set-list management software, database, network adapter, processor, memory, bus, and device housing. There may be set information stored in a memory device. Set information would include information about a series of performance pieces for the performers to perform. Such may include song titles, musical key information, audio equipment setting information (e.g. volume, equalizer settings, audio effect settings, equipment activation information), musical instrument list, visual/audio prompt information, timing information, and the like and combinations thereof. This specialized computing device on the performer's side may be called an artist module. The display module may display and/or update one or more parts of set information and may do so in real-time such that the set information is provided to the performers on an ongoing as needed basis. This is helpful since the set information may be changing based on actions and activities in the system by and/or through actions and activities taken by audience members who are linked to the system by their own devices (e.g. apps on their smartphones/tablets)).

Claim 20. 	Connell discloses the method for bi-directional communication for performances of claim 17,  
Connell further discloses the method further comprising a step of automatically arranging a grid of responses on a basis of popularity of the at least one response (Parag. [0059]; (The art teaches that he system may include interaction management software, aka interaction module that may be functionally coupled over a computerized network to each of the plurality of fan apps and also to the artist module such that the interaction module may coordinate therebetween. It can receive set modification information from the plurality of fan apps. It may process that information (e.g. averaging, identifying which information has the most duplication among the set of fans present/registered/participating, randomly select from the pool of received information) and such processing may result in set-information modification instructions (e.g. move song 7 to place 5 in the set list because people are currently really excited about that song and so when the current song 45 finishes we want to play that popular song (i.e., arrangement of responses). Parag. [0062] teaches that the system may be operated according to one or more specialized computerized methods that may be automatically performed by one or more devices within the system and/or one or more software tools, apps, or systems within the system)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 7-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Connell et al. (Pub. No. US 2017/0032336), hereinafter Connell, in view of Iddings (Pub. No. US 2019/0087938).


Claim 3. 	Connell discloses the system of claim 1,
Connell further discloses wherein the performance server is configured to receive at least one response from a plurality of user devices (Parag. [0056]; (The art teaches that the system may include an application that fans (i.e., plurality of users) can download and install on their personal computing devices (e.g. smartphones, tablets). That application may be called a fan module. Once downloaded and installed, it provides communication between the device on which it is installed and the system and includes a user interface (e.g. GUI) through which that communication may be extended to the user of the device, i.e. the fan. Parag. [0057] discloses that the user interface for the fan(s) may solicit set modification information in real-time during a live artist performance by providing songs to vote on, set list management tools, free-form text data submission tools, interactive queries (i.e., receiving response). Parag. [0040] discloses that components and/or modules include one or more of the following: a host server, motherboard, network, chipset or other computing system (i.e., performance server))) .
Connell doesn’t explicitly disclose wherein the performance server is configured to define a mosaic from the responses.  
However, Iddings discloses wherein the performance server (Parag. [0018]; (The art teaches that the system used to execute the method of the invention begins by providing at least one mosaic template which are managed by at least one remote server)) is configured to receive at least one response from a plurality of user devices and to define a mosaic from the responses (Parag. [0015]; (The art teaches promoting and documenting customer engagement using an online photo-sharing platform, is a dual-purpose tool used that can be deployed to add value to both businesses and their customers. The first major use of the method of the invention is to generate an interactive mosaic of customer photos that can be viewed and shared through various types of online interfaces including, but not limited to, websites, web portals, web applications (apps), and mobile apps. The interactive mosaic is formed by encouraging customers to submit photos and videos of themselves (i.e., receiving response(s)) while using products or services that are provided by a business client. The term “business client” can refer to, but is not limited to, companies, sports teams, universities, entertainment properties, celebrities, non-profits, and political campaigns. The term “product or services,” henceforth referred to simply as a product, is used herein to describe anything that can be offered by a business client. For example, concerts, phones, television shows, clothing, food, and the like are all meant to fall under the grouping defined by the term “product”. Recipients of a product, henceforth referred to simply as a customer or customers, can be, but is not limited to, engaged consumers, fans, donors, and voters. These customers are self-selecting to share their brand advocacy and as a “reward” are collectively highlighted in the interactive mosaic)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Connell to incorporate the teaching of Iddings. This would be convenient in helping companies drive revenue from and strengthen their brand relationships with their most preferred consumers. In particular, utilizing a mosaic image that includes photos submitted by the users to promote brands, as well as, the consumers and fans' affiliation with those brands (Parag. [0002]).
	
Claim 4. 	Connell in view of Iddings discloses the system of claim 3, 
Connell doesn’t explicitly disclose wherein the mosaic comprises a combination of at least a portion of the responses, said responses comprising one or more of video recordings, audio recordings, images, and text-based messages. 
However, Iddings discloses wherein the mosaic comprises a combination of at least a portion of the responses, said responses comprising one or more of video recordings, audio recordings, images, and text-based messages (Parag. [0015]; (The art teaches that the interactive mosaic is formed by encouraging customers to submit photos and videos of themselves (i.e., receiving response(s)) while using products or services that are provided by a business client. The term “business client” can refer to, but is not limited to, companies, sports teams, universities, entertainment properties, celebrities, non-profits, and political campaigns. The term “product or services,” henceforth referred to simply as a product, is used herein to describe anything that can be offered by a business client. For example, concerts, phones, television shows, clothing, food, and the like are all meant to fall under the grouping defined by the term “product”. Recipients of a product, henceforth referred to simply as a customer or customers, can be, but is not limited to, engaged consumers, fans, donors, and voters. These customers are self-selecting to share their brand advocacy and as a “reward” are collectively highlighted in the interactive mosaic)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Connell to incorporate the teaching of Iddings. This would be convenient in helping companies drive revenue from and strengthen their brand relationships with their most preferred consumers. In particular, utilizing a mosaic image that includes photos submitted by the users to promote brands, as well as, the consumers and fans' affiliation with those brands (Parag. [0002]).
 
Claim 5. 	Connell in view of Iddings discloses the system of claim 3,  
Connell further discloses wherein the user interface is configured to display the information behind a performer in the performance (Parag. [0057]; (The art teaches that the user interface for the fan(s) may solicit set modification information in real-time during a live artist performance by providing songs to vote on, set list management tools, free-form text data submission tools, interactive queries, and the like and combinations thereof. Thereby each fan may contribute set information, which may be limited to just song selection and/or order for an event, but could include other information as well. Parag. [0094] discloses that the illustrated artist module 12 includes a live event display module 28 that displays and updates set information in real-time. The live event display module 28 is configured to be set up on stage or around a performing area so that an artist may view the display module 28 during a live artist performance)).  
Connell doesn’t explicitly disclose that the information is displayed using the mosaic.
However, Iddings discloses that the information is displayed using the mosaic (Parag. [0015]; (The art teaches that the interactive mosaic is formed by encouraging customers to submit photos and videos of themselves (i.e., receiving response(s)) while using products or services that are provided by a business client. The term “business client” can refer to, but is not limited to, companies, sports teams, universities, entertainment properties, celebrities, non-profits, and political campaigns. The term “product or services,” henceforth referred to simply as a product, is used herein to describe anything that can be offered by a business client. For example, concerts, phones, television shows, clothing, food, and the like are all meant to fall under the grouping defined by the term “product”. Recipients of a product, henceforth referred to simply as a customer or customers, can be, but is not limited to, engaged consumers, fans, donors, and voters. These customers are self-selecting to share their brand advocacy and as a “reward” are collectively highlighted in the interactive mosaic)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Connell to incorporate the teaching of Iddings. This would be convenient in helping companies drive revenue from and strengthen their brand relationships with their most preferred consumers. In particular, utilizing a mosaic image that includes photos submitted by the users to promote brands, as well as, the consumers and fans' affiliation with those brands (Parag. [0002]).

Docket No.: 21466.233/35 Claim 7, 	Connell in view of Iddings discloses the system of claim 3,  
Connell further discloses wherein the responses included in the information are selected automatically by the system (Parag. [0059]; (The art that the system may include interaction management software, aka interaction module that may be functionally coupled over a computerized network to each of the plurality of fan apps (i.e., through user interface) and also to the artist module such that the interaction module may coordinate therebetween. It can receive set modification information from the plurality of fan apps (i.e., received response). It may process that information (e.g. averaging, identifying which information has the most duplication among the set of fans present/registered/participating, randomly select from the pool of received information) and such processing may result in set-information modification instructions (e.g. move song 7 to place 5 in the set list because people are currently really excited about that song and so when the current song 45 finishes we want to play that popular song. Parag. [0062] teaches that the system may be operated according to one or more specialized computerized methods that may be automatically performed by one or more devices within the system and/or one or more software tools, apps, or systems within the system)).
Connell doesn’t explicitly disclose that the information is displayed using the mosaic.
However, Iddings discloses that the information is displayed using the mosaic (Parag. [0015]; (The art teaches that the interactive mosaic is formed by encouraging customers to submit photos and videos of themselves (i.e., receiving response(s)) while using products or services that are provided by a business client. The term “business client” can refer to, but is not limited to, companies, sports teams, universities, entertainment properties, celebrities, non-profits, and political campaigns. The term “product or services,” henceforth referred to simply as a product, is used herein to describe anything that can be offered by a business client. For example, concerts, phones, television shows, clothing, food, and the like are all meant to fall under the grouping defined by the term “product”. Recipients of a product, henceforth referred to simply as a customer or customers, can be, but is not limited to, engaged consumers, fans, donors, and voters. These customers are self-selecting to share their brand advocacy and as a “reward” are collectively highlighted in the interactive mosaic)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Connell to incorporate the teaching of Iddings. This would be convenient in helping companies drive revenue from and strengthen their brand relationships with their most preferred consumers. In particular, utilizing a mosaic image that includes photos submitted by the users to promote brands, as well as, the consumers and fans' affiliation with those brands (Parag. [0002]).

Claim 8. 	Connell in view of Iddings discloses the system of claim 3,   
Connell further discloses wherein the responses are selected chronologically and form part of the information for a predetermined period of time (Parag. [0017]; (The art teaches that the method may include facilitating voting on set modification instructions over a computerized network. The method may include the step of running a live event display, contemporaneous in time with voting on set modification instructions, for interaction between the plurality of fan modules and the artist module through the interaction module over a computerized network. The method may include running a report on set modification instructions from data solicited from the plurality of fan modules)).
Connell doesn’t explicitly disclose that the information is displayed using the mosaic.
However, Iddings discloses that the information is displayed using the mosaic (Parag. [0015]; (The art teaches that the interactive mosaic is formed by encouraging customers to submit photos and videos of themselves (i.e., receiving response(s)) while using products or services that are provided by a business client. The term “business client” can refer to, but is not limited to, companies, sports teams, universities, entertainment properties, celebrities, non-profits, and political campaigns. The term “product or services,” henceforth referred to simply as a product, is used herein to describe anything that can be offered by a business client. For example, concerts, phones, television shows, clothing, food, and the like are all meant to fall under the grouping defined by the term “product”. Recipients of a product, henceforth referred to simply as a customer or customers, can be, but is not limited to, engaged consumers, fans, donors, and voters. These customers are self-selecting to share their brand advocacy and as a “reward” are collectively highlighted in the interactive mosaic)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Connell to incorporate the teaching of Iddings. This would be convenient in helping companies drive revenue from and strengthen their brand relationships with their most preferred consumers. In particular, utilizing a mosaic image that includes photos submitted by the users to promote brands, as well as, the consumers and fans' affiliation with those brands (Parag. [0002]).

Claim 9. 	Connell in view of Iddings discloses the system of claim 3,  
Connell doesn’t explicitly disclose wherein the responses are arranged in a grid or matrix to define the mosaic.
However, Iddings discloses wherein the responses are arranged in a grid or matrix to define the mosaic (Parag. [0015]; (The art teaches promoting and documenting customer engagement using an online photo-sharing platform, is a dual-purpose tool used that can be deployed to add value to both businesses and their customers. The first major use of the method of the invention is to generate an interactive mosaic of customer photos that can be viewed and shared through various types of online interfaces including, but not limited to, websites, web portals, web applications (apps), and mobile apps. The interactive mosaic is formed by encouraging customers to submit photos and videos of themselves (i.e., receiving response(s)) while using products or services that are provided by a business client. The term “business client” can refer to, but is not limited to, companies, sports teams, universities, entertainment properties, celebrities, non-profits, and political campaigns. The term “product or services,” henceforth referred to simply as a product, is used herein to describe anything that can be offered by a business client. For example, concerts, phones, television shows, clothing, food, and the like are all meant to fall under the grouping defined by the term “product”. Recipients of a product, henceforth referred to simply as a customer or customers, can be, but is not limited to, engaged consumers, fans, donors, and voters. These customers are self-selecting to share their brand advocacy and as a “reward” are collectively highlighted in the interactive mosaic)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Connell to incorporate the teaching of Iddings. This would be convenient in helping companies drive revenue from and strengthen their brand relationships with their most preferred consumers. In particular, utilizing a mosaic image that includes photos submitted by the users to promote brands, as well as, the consumers and fans' affiliation with those brands (Parag. [0002]).  

Claim 10. 	Connell in view of Iddings discloses the system of claim 3,  
Connell further discloses wherein the responses defining the displayed information are replaced with new responses from the at least one user devices (Parag. [0127]; (The art teaches interacting with fans 425, which may include providing selection option information over a network to a plurality of fan portable computing devices and then receiving selection information based on what selections they each made. The illustrated method also includes modifying set information 430, which may include altering a set information record/entry and publishing the updated information and/or allowing real-time access to that information to one or more other modules)). 
Connell doesn’t explicitly disclose that the information is displayed using the mosaic.
However, Iddings discloses that the information is displayed using the mosaic (Parag. [0015]; (The art teaches that the interactive mosaic is formed by encouraging customers to submit photos and videos of themselves (i.e., receiving response(s)) while using products or services that are provided by a business client. The term “business client” can refer to, but is not limited to, companies, sports teams, universities, entertainment properties, celebrities, non-profits, and political campaigns. The term “product or services,” henceforth referred to simply as a product, is used herein to describe anything that can be offered by a business client. For example, concerts, phones, television shows, clothing, food, and the like are all meant to fall under the grouping defined by the term “product”. Recipients of a product, henceforth referred to simply as a customer or customers, can be, but is not limited to, engaged consumers, fans, donors, and voters. These customers are self-selecting to share their brand advocacy and as a “reward” are collectively highlighted in the interactive mosaic)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Connell to incorporate the teaching of Iddings. This would be convenient in helping companies drive revenue from and strengthen their brand relationships with their most preferred consumers. In particular, utilizing a mosaic image that includes photos submitted by the users to promote brands, as well as, the consumers and fans' affiliation with those brands (Parag. [0002]).

Claim 11. 	Connell in view of Iddings discloses the system of claim 3,  
Connell doesn’t explicitly disclose wherein the responses are selected to include a sponsor response. 
However, Iddings discloses wherein the responses are selected to include a sponsor response (Parag. [0015]; (The art teaches promoting and documenting customer engagement using an online photo-sharing platform, is a dual-purpose tool used that can be deployed to add value to both businesses and their customers. The first major use of the method of the invention is to generate an interactive mosaic of customer photos that can be viewed and shared through various types of online interfaces including, but not limited to, websites, web portals, web applications (apps), and mobile apps. The interactive mosaic is formed by encouraging customers to submit photos and videos of themselves (i.e., receiving response(s)) while using products or services that are provided by a business client. The term “business client” can refer to, but is not limited to, companies, sports teams, universities, entertainment properties, celebrities, non-profits, and political campaigns. The term “product or services,” henceforth referred to simply as a product, is used herein to describe anything that can be offered by a business client. For example, concerts, phones, television shows, clothing, food, and the like are all meant to fall under the grouping defined by the term “product”. Recipients of a product, henceforth referred to simply as a customer or customers, can be, but is not limited to, engaged consumers, fans, donors, and voters. These customers are self-selecting to share their brand advocacy and as a “reward” are collectively highlighted in the interactive mosaic)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Connell to incorporate the teaching of Iddings. This would be convenient in helping companies drive revenue from and strengthen their brand relationships with their most preferred consumers. In particular, utilizing a mosaic image that includes photos submitted by the users to promote brands, as well as, the consumers and fans' affiliation with those brands (Parag. [0002]). 


Claim 12. 	Connell in view of Iddings discloses the system of claim 3,  
Connell further disclose wherein the performance server provides at least one prompt to the plurality of user devices; wherein the responses are received in response to the at least one prompt (Parag. [0056]; (The art teaches that the system may include an application that fans can download and install on their personal computing devices (e.g. smartphones, tablets). That application may be called a fan module. Once downloaded and installed, it provides communication between the device on which it is installed and the system and includes a user interface (e.g. GUI) through which that communication may be extended to the user of the device, i.e. the fan. Parag. [0057] discloses that the user interface for the fan(s) may solicit set modification information in real-time during a live artist performance by providing songs to vote on, set list management tools, free-form text data submission tools, interactive queries (i.e., receiving response))). 
 
Claim 13. 	Connell in view of Iddings discloses the system of claim 12, 
Connell further discloses wherein the at least one prompt is predetermined by the performer (Parag. [0056]; (The art teaches that the system may include an application that fans can download and install on their personal computing devices (e.g. smartphones, tablets). That application may be called a fan module. Once downloaded and installed, it provides communication between the device on which it is installed and the system and includes a user interface (e.g. GUI) through which that communication may be extended to the user of the device, i.e. the fan. Parag. [0057] discloses that the user interface for the fan(s) may solicit set modification information in real-time during a live artist performance by providing songs to vote on, set list management tools, free-form text data submission tools, interactive queries (i.e., receiving response))). 
  
Claim 14. 	Connell in view of Iddings discloses the system of claim 12, 
Connell further discloses wherein the system is configured to transmit the responses to the performer in real-time (Parag. [0056]; (The art teaches that the system may include an application that fans can download and install on their personal computing devices (e.g. smartphones, tablets). That application may be called a fan module. Once downloaded and installed, it provides communication between the device on which it is installed and the system and includes a user interface (e.g. GUI) through which that communication may be extended to the user of the device, i.e. the fan. Parag. [0057] discloses that the user interface for the fan(s) may solicit set modification information in real-time during a live artist performance by providing songs to vote on, set list management tools, free-form text data submission tools, interactive queries (i.e., receiving response))).  
 
Claim 15. 	Connell in view of Iddings discloses the system of claim 12,  
Connell doesn’t explicitly disclose wherein the at least one prompt is directed to a storytelling act corresponding to the performance.
However, Iddings discloses wherein the at least one prompt is directed to a storytelling act corresponding to the performance (Parag. [0015]; (The art teaches promoting and documenting customer engagement using an online photo-sharing platform, is a dual-purpose tool used that can be deployed to add value to both businesses and their customers. The first major use of the method of the invention is to generate an interactive mosaic of customer photos that can be viewed and shared through various types of online interfaces including, but not limited to, websites, web portals, web applications (apps), and mobile apps. The interactive mosaic is formed by encouraging customers to submit photos and videos of themselves (i.e., receiving response(s)) while using products or services that are provided by a business client. The term “business client” can refer to, but is not limited to, companies, sports teams, universities, entertainment properties, celebrities, non-profits, and political campaigns. The term “product or services,” henceforth referred to simply as a product, is used herein to describe anything that can be offered by a business client. For example, concerts, phones, television shows, clothing, food, and the like are all meant to fall under the grouping defined by the term “product”. Recipients of a product, henceforth referred to simply as a customer or customers, can be, but is not limited to, engaged consumers, fans, donors, and voters. These customers are self-selecting to share their brand advocacy and as a “reward” are collectively highlighted in the interactive mosaic)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Connell to incorporate the teaching of Iddings. This would be convenient in helping companies drive revenue from and strengthen their brand relationships with their most preferred consumers. In particular, utilizing a mosaic image that includes photos submitted by the users to promote brands, as well as, the consumers and fans' affiliation with those brands (Parag. [0002]).   

Claim 18. 	Connell discloses the method for bi-directional communication for performances of claim 17, 
Connell doesn’t explicitly disclose that the method further comprising the steps: creating a mosaic from a plurality of responses, the plurality of responses comprising at least one response from a plurality of users including the at least one user; and displaying the mosaic as part of the performance. 
However, Iddings discloses creating a mosaic from a plurality of responses, the plurality of responses comprising at least one response from a plurality of users including the at least one user (Parag. [0015]; (The art teaches promoting and documenting customer engagement using an online photo-sharing platform, is a dual-purpose tool used that can be deployed to add value to both businesses and their customers. The first major use of the method of the invention is to generate an interactive mosaic of customer photos that can be viewed and shared through various types of online interfaces including, but not limited to, websites, web portals, web applications (apps), and mobile apps. The interactive mosaic is formed by encouraging customers to submit photos and videos of themselves (i.e., receiving response(s)) while using products or services that are provided by a business client. The term “business client” can refer to, but is not limited to, companies, sports teams, universities, entertainment properties, celebrities, non-profits, and political campaigns. The term “product or services,” henceforth referred to simply as a product, is used herein to describe anything that can be offered by a business client. For example, concerts, phones, television shows, clothing, food, and the like are all meant to fall under the grouping defined by the term “product”. Recipients of a product, henceforth referred to simply as a customer or customers, can be, but is not limited to, engaged consumers, fans, donors, and voters. These customers are self-selecting to share their brand advocacy and as a “reward” are collectively highlighted in the interactive mosaic)); and 
displaying the mosaic as part of the performance (Parag. [0025]; (The art teaches that for example, an external PC device that is a computing device such as a PC, mobile phone, or tablet that can be used to display and manipulate the interactive mosaic)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Connell to incorporate the teaching of Iddings. This would be convenient in helping companies drive revenue from and strengthen their brand relationships with their most preferred consumers. In particular, utilizing a mosaic image that includes photos submitted by the users to promote brands, as well as, the consumers and fans' affiliation with those brands (Parag. [0002]). 
  
Claim 19. 	Connell in view of Iddings discloses the method for bi-directional communication for performances of claim 18,   
Connell doesn’t explicitly disclose wherein the mosaic defines a grid of the plurality of responses comprising one or more of images, video recordings, audio recordings, and/or text-based messaging.
However, Iddings wherein the mosaic defines a grid of the plurality of responses comprising one or more of images, video recordings, audio recordings, and/or text-based messaging (Parag. [0015]; (The art teaches that the interactive mosaic is formed by encouraging customers to submit photos and videos of themselves (i.e., receiving response(s)) while using products or services that are provided by a business client. The term “business client” can refer to, but is not limited to, companies, sports teams, universities, entertainment properties, celebrities, non-profits, and political campaigns. The term “product or services,” henceforth referred to simply as a product, is used herein to describe anything that can be offered by a business client. For example, concerts, phones, television shows, clothing, food, and the like are all meant to fall under the grouping defined by the term “product”. Recipients of a product, henceforth referred to simply as a customer or customers, can be, but is not limited to, engaged consumers, fans, donors, and voters. These customers are self-selecting to share their brand advocacy and as a “reward” are collectively highlighted in the interactive mosaic)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Connell to incorporate the teaching of Iddings. This would be convenient in helping companies drive revenue from and strengthen their brand relationships with their most preferred consumers. In particular, utilizing a mosaic image that includes photos submitted by the users to promote brands, as well as, the consumers and fans' affiliation with those brands (Parag. [0002]).
 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Connell et al. (Pub. No. US 2017/0032336), hereinafter Connell, in view of Iddings (Pub. No. US 2019/0087938), and in view of Thurston, III et al. (Pub. No. US 2021/0274092), hereinafter Thurston.

Claim 6. 	Connell in view of Iddings discloses the system of claim 5,  
The combination doesn’t explicitly disclose wherein the system further comprises a green screen in front of which the performer conducts the performance and a camera capturing the performance. 
However, Thurston discloses wherein the system further comprises a green screen in front of which the performer conducts the performance and a camera capturing the performance (Parag. [0025]; (The art teaches that FIG. 1 illustrates an environment in which imagery and data about a scene might be captured, from a top view, according to various embodiments. FIG. 1 is an approximately top view of a stage 102 on which there is present actors 104 and 106 and other objects 108, 110, and 112. Action and the scene might be captured by a camera 120, which might be movable on a track 122. A background wall 124 might provide content of the scene that is captured by camera 120, and a green screen 126 might also be present and visible in the scene)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Thurston. This would be convenient to facilitate the insertion of content into a frame where that content does not exist in the scene, but is added post-capture of the scene (Parag. [0025]).










Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fisher et al. (US 2013/0040660) – Related art in the area related to determining objects of interest at events or locations (Parag. [0181], a first example relates to an organizer requesting images and videos of the New Years Ball dropping in Time Square at 12:00 AM. The request is conveyed to all first parties running the necessary application and all registered professional photographers that are determined to be in the immediate vicinity of Time Square. All image providers receive the request, so one or more images or videos of the event may be obtained and communicated back to the organizer. The organizer may then collect and store as may or as few of the images communicated back to the organizer's server and pay the bid price for each image accepted from a professional image provider. The multiple images of the single event may then be compiled into a mosaic or collage or time sequence based upon each of the tagged image's metadata representing its location, description, and time, as determined by the application and server software).
		THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442